                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                          Civil No. 18-3391 (DSD/TNL)

John Edwards,

                    Plaintiff,

v.

McLeod County Jail,

                    Defendant.



        This    matter   is    before   the   court    upon   the   report    and

recommendation (R&R) of Magistrate Tony N. Leung, dated February 4,

2019.        On January 4, 2019, the magistrate judge ordered pro se

plaintiff John Edwards to pay an initial $30.00 filing fee within

twenty days.       Edwards did not do so.         The magistrate judge now

recommends that the court dismiss Edwards’ complaint for failure to

prosecute.       See Fed. R. P. 41(b).        No objections to the R&R have

been filed within the time period permitted.                  See D. Minn. LR

72.2(b)(1).        Under      these   circumstances,    the   court   finds   it

appropriate to adopt the R&R.

        Accordingly, IT IS HEREBY ORDERED that:

        1.    The R&R [ECF No. 5] is adopted in its entirety;

        2.    The application to proceed in district without prepaying

fees or costs [ECF No. 2] is denied; and
     3.   The action is dismissed without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 27, 2019


                                     s/David S. Doty
                                     David S. Doty, Judge
                                     United States District Court




                                 2
